Citation Nr: 1619366	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disability, to include on a secondary basis.

3.  Entitlement to service connection for varicose veins, to include on a secondary basis.

4.  Entitlement to an initial compensable rating for left knee strain.

5.  Entitlement to service connection for a back disorder (claimed as middle and lower back).

6.  Entitlement to service connection for right knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2013 and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2013 rating decision, in pertinent part, granted service connection for PTSD with a noncompensable evaluation effective August 29, 2011, denied service connection for a left ankle disability, and denied service connection for varicose veins.  In a May 2013 rating decision the RO granted an increased rating of 30 percent for PTSD, effective August 29, 2011.  

The July 2013 rating decision, in pertinent part, granted service connection for a left knee disability and assigned a noncompensable evaluation effective June 11, 2013.  The rating decision also denied service connection for anterior spondylolisthesis, L5 on S1, with facet joint degenerative disc disease, L4-L5 and L5-S1 (claimed as middle and low back disability), and right knee degenerative joint disease.  

The Board notes that in his June 2013 and November 2013 VA Forms 9 the Veteran requested a videoconference hearing before a Veterans Law Judge.  In June 2015 the case was remanded in order to schedule the Veteran for such a videoconference hearing.  However, in statements received in July 2015 the Veteran withdrew his hearing request.  

The Board notes that in a February 2015 rating decision, the RO denied a rating in excess of 10 percent for tinnitus, entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only, entitlement to specially adapted housing, reopening of the claim for service connection for arthritis of the right ankle, entitlement to a total disability rating based on individual unemployability, and entitlement to a temporary 100 percent rating.  In a February 5, 2016 statement, a notice of disagreement with issues other than tinnitus was submitted by an attorney.  However, the Veteran had changed his representative in January 2016, and in a March 2016 letter to the Veteran, the RO explained that the February 5, 2016 statement was not a valid notice of disagreement because it was submitted by someone other than the Veteran or his current representative of record, and was     not signed by the Veteran or his current representative of record.  Accordingly, the February 2015 rating decision is not currently on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the VA treatment records reflects that the Veteran receives        vocational rehabilitation through VA. Notably, a September 2008 application 
for VA Vocational Rehabilitation is of record, as well as an April 2011 document noting that Vocational Rehabilitation had been granted by VA.  However, the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession     of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they    may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2015).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand and associated with the claims file.

Additionally, the Board notes that after the issuance of the January and March    2014 supplemental statements of the case, additional relevant VA treatment records were added to the claims file.  No supplemental statement of the case was issued subsequently.  Thus, the supplemental statements of the case did not consider the additional VA treatment record evidence.  Moreover, the record reflects that Social Security Administration (SSA) disability records were received in February 2014.  As such, the adjudication of the issues in the January 2014 supplemental statement of the case was accomplished without consideration of these SSA disability records.  Therefore, this evidence must be considered by the AOJ in the first instance.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him for the disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of evidence already in the claims file.  In addition, obtain updated   VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Review the record, including all newly acquired evidence since the January 2014 and March 2014 supplemental statements of the case.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond. Then, return the appeal to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


